DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on January 18th, 2019, has been entered and acknowledged by the Examiner.
Claim(s) 1-8 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4th, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 6th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on June 3rd, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 1st, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
st, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on January 18th, 2019.  These drawings are considered acceptable by Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claim(s) 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites an element “being able to” perform a function. It has been held that the recitation that an element is “being able to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, the adjusting commands “able to be transmitted,” here the prior art is only required to teach structure able or capable of performing the function as claimed.
Claim 3 recites an element “capable of” performing a function. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a 
Claim 1 is indefinite as it is not clear if the newly defined “adjusting commands” in lines 3, 6 is one and the same as the previously defined “digital adjusting commands” (as recited originally in line 2) or a new and distinct adjusting command.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “adjusting commands” of lines 3, 6 is intended to actually recite -- the digital adjusting commands --.
Claim(s) 2-8 are rejected at least for their dependency on independent Claim 1.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al., (U.S. Pub. No. 2015/0262769 A1) as cited by Applicant(s).
Regarding Claim 1, Jackson et al., teaches a lighting control console (101, “a mixing console,” ¶ [0020]; see at least Figs. 1-4) for controlling a lighting system (audio as well as different kinds of parameters), digital adjusting commands (d, “digital control elements,” ¶ [0006]) being generated in the lighting control console (101), said adjusting commands (d) being able to be transmitted to the lighting devices of the lighting system (101) via data links (of 101), and said lighting control console (101) comprising at least one digital processor (“a central processing unit,” ¶ [0046]) and at least one digital memory (of 501) for generating, managing and storing the adjusting commands (included in 101), and said lighting control console (101) comprising at least one display device (display screen as clearly shown in Fig. 1), and graphic elements (via the multitude of screens shown in Fig. 1 above central mixing console) being able to be graphically depicted for users at the display device, and at least one rotary control (via 208, “a conductive knob,” ¶ [0028]-¶ [0029]) being provided in the control panel of the lighting control console (101), input values (via rotary control, 104) being able to be input by the user by adjusting an illuminable rotary knob (of 206) in a rotatory manner, wherein at least one light source (211, “lighting array”) for illuminating the rotary knob (of 206) is provided in the housing of the lighting control console (101), a light conducting element (of 206, “conductive sleeve”) comprising at least one light entry surface (light entry of 206) and at least one light exit surface (light exit of 206) being provided in said rotary knob (of 206), and the light of the light source (211) being able to be coupled into the light conducting element (206) at the light entry surface, and the 
Regarding Claim 2, Jackson et al., teaches the lighting control console according to claim 1, wherein the rotary knob (of 206) in its entirety is realized in the manner of a light conducting element (206).
Regarding Claim 3, Jackson et al., teaches the lighting control console according to claim 2, wherein the rotary knob (of 206) is made of a plastic material capable of conducting light (“plastic” [Wingdings font/0xE0] “conductive outer casing” ¶ [0024]).
Regarding Claim 4, Jackson et al., teaches the lighting control console according to claim 1, wherein a cover cap (208, cap with an opening) is attached to the part of the rotary knob (of 206) protruding from the housing of the lighting control console (101), said cover cap (208) partially covering the light exit surface of the rotary knob, said cover cap comprising at least one light transit surface at which the light exiting at the rotary knob is allowed to pass through (via opening of 209).
Regarding Claim 5, Jackson et al., teaches the lighting control console according to claim 1, wherein the rotary knob (of 206) has a cylindrical shape (Fig. 2B), the first end face of the cylindrical rotary knob being designed as the light entry surface, and the second end face and the shell surface of the cylindrical rotary knob being designed as the light exit surfaces (entry and exit surfaces as depicted in Fig. 2A).
Regarding Claim 6, Jackson et al., teaches the lighting control console according to claim 4, wherein the cover cap (208) has a cylindrical shape (the shape is cylindrical) having an open end face, the shell surface of the cylindrical cover cap being opaque, 
Regarding Claim 7, Jackson et al., teaches the lighting control console according to claim 4, wherein the cover cap (208) is attached to the rotary knob (206) in a removable manner (as depicted in Fig. 3).
Regarding Claim 8, Jackson et al., teaches the lighting control console according to claim 1, wherein the light source is realized in the manner of a light emitting diode (LED, ¶ [0044]).
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,414,328
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875